PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,210,395
Issue Date: July 3, 2012
Application No. 12/134,373
Filing or 371(c) Date: 6 Jun 2008
For: SPRAY DISPENSER AND LIGHT EMITTING COMBINATION ASSEMBLY 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed February 3, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on July 7, 2020 for failure to pay the seven and one half year maintenance fee.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Traci Long Morris
	3833 Halley Ter. SE
	Washington, DC  20032